Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on January 7, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Application Number 15/747,017 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendment
Applicant’s arguments, see amendment, filed on March 12, 2021, with respect to the rejection of claims 1, 8 and 15 on the grounds non-statutory double patenting as being unpatentable over claims 1, 8 and 14 of co-pending Application No. 15/747,017 have been fully considered and are accepted.  The rejection of the respective claims has been withdrawn in view of the argument and terminal disclaimer filed by the Applicant(s). Claims 1-20 are now pending in the application. 
Allowance
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: 
In reference to claims 1, 8 and 15: the instant claims are considered an improvement over claims 1, 8 and 14 of U.S. Patent Application No. 15/747,017; and 
In reference to claim 1: the instant claim is allowed because the closest prior art, Sadlier et al. (U.S. Patent No. 8,818,779, hereon Sadlier) fails to anticipate or render 
In reference to claims 8 and 15: the instant claims are directed to a method and a non-transient computer readable medium and include similar allowable subject matter as the system claim 1 of the instant application. 
The remaining claims depend on their respective base claims and include further limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214.  The examiner can normally be reached on M-F: 8:30 to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIAS DESTA/
Primary Examiner, Art Unit 2857